    Case 3:19-cv-01492-X Document 1 Filed 06/24/19          Page 1 of 13 PageID 1



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS


 BRIAN P. LANE, Individually and
 behalf of all others similarly situated,

               Plaintiff,

       v.                                       No. ___________________________

 THE UNITED STATES,

              Defendant.




                            CLASS ACTION COMPLAINT
                                  INTRODUCTION


      1.     Plaintiff asserts this claim on behalf of himself and a class of similarly

situated individuals against the United States (the “Government” or the “Defendant”)

after the Government took his private property without compensation in violation of

the Fifth Amendment of the United States Constitution. Plaintiff was the owner of

bump-fire type rifle stocks (collectively referred to as “bump-stocks” or “stocks”).

      2.     Bump-stocks were fully legal in the United States when Plaintiff

acquired three of them, and they remained legal at all times until the Government

demanded their surrender or destruction on or before the effective date of the

regulation, March 26, 2019.

      3.     The taking of Plaintiff’s bump-stock was prompted by President Trump’s

direction to his Administration to “clarify” whether bump-stocks “should be illegal”

in the wake of the horrific Las Vegas mass shooting in October of the previous year.
                                            1
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19          Page 2 of 13 PageID 2



The Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) responded by

revisiting the statutory definition of “machinegun,” a category of firearms banned by

Congress in 1986, and artfully reimagining the agency construction of the term

“machinegun” so that it could—for the first time—encompass bump-stocks.

      4.     In December 2018, ATF rolled out a new legislative rule (“the Final

Rule” or “Rule”) banning bump-stocks under the statutory ban on machineguns. The

Rule required owners of bump-stocks to surrender them to the Government or destroy

them, even though legislative rules are prospective in nature, and the Final Rule was

clear that persons in possession of a bump-stock type device were “not acting

unlawfully unless they fail to relinquish or destroy their device after the effective date

of this regulation.” 83 Fed. Reg. at 66,523 (emphasis added).

      5.     The Takings Clause of the Fifth Amendment of United States

Constitution provides that “private property” shall not “be taken for public use,

without just compensation.” U.S. Const. amend. V. The Fifth Amendment imposes a

categorical duty on the government to pay just compensation for physical takings of

private property. Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 421

(1982). A physical taking occurs when the state “absolutely dispossess[es] the owner

of property.” Id. at 435 n.12.

                                       PARTIES

      6.     Plaintiff, Brian Lane (“Plaintiff”) is an individual who resides in Ellis

County, Texas. Plaintiff legally purchased and owned multiple bump-fire type devices




                                            2
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19        Page 3 of 13 PageID 3



for his personal use. At the time of the issuance of the Rule, Plaintiff had a property

interest in three slide-fire bump-stocks.

      7.     Defendant United States of America, through the ATF’s amendment of

27 CFR parts 447.11, 478.11 and 479.11, required everyone in possession of a bump-

stock to destroy or surrender the devices.

                          JURISDICTION AND VENUE

      8.     This Court has subject-matter jurisdiction over this action under 28

U.S.C. § 1331 and 28 U.S.C. § 1346(a). Plaintiff and each putative class member has

at least one claim against the United States for a compensable taking, and no

individual class member’s claim exceeds $10,000.

      9.     The Court has personal jurisdiction over all parties to this lawsuit, and

venue is proper in this District pursuant to 28 U.S.C. § 1391 and 28 U.S.C. § 1402(b).

                            FACTUAL ALLEGATIONS

                      An Overview of Firearm Regulation

      10.    Three federal statutes regulate the sale and possession of firearms in

the United States, the National Firearms Act of 1934 (NFA), 26 U.S.C. Chapter 53;

the Gun Control Act of 1968 (GCA), 18 U.S.C. Chapter 44; and the Firearm Owners

Protection Act (FOPA), Pub. L. 99-308, 100 Stat. 449 (1986). The GCA and FOPA

specifically define the term “machinegun,” and in 1986, FOPA made it unlawful for

any person to transfer or possess any firearm that meets the statutory definition of

machinegun that was not lawfully possessed before FOPA’s effective date in 1986.




                                             3
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19         Page 4 of 13 PageID 4



      11.    The Attorney General is responsible for enforcing the GCA, the NFA and

the FOPA. This responsibility includes the authority to promulgate regulations

necessary to enforce of their provisions.

      12.    The Attorney General has delegated the responsibility for administering

and enforcing the GCA, the NFA and the FOPA to the Director of the ATF, subject to

the direction of the Attorney General and the Deputy Attorney General.

      13.    The general public must adhere to the ATF’s authority and rulemaking

when it comes firearms.

                 History of Federal Guidance on Bump-Stocks.

      14.    In 2006, the ATF concluded that certain spring-loaded devices were

classified as machineguns under the GCA and NFA.

      15.    Specifically, the ATF determined that certain devices attached to semi-

automatic firearms that use an internal spring to harness the force of the recoil so

that the firearm shoots more than one shot with a single pull of the trigger are

machineguns.

      16.    One such bump-stock-type device that relied on internal springs and

was classified as a machinegun was the “Akins Accelerator.”

      17.    After classification, the ATF advised individuals who had purchased the

Akins Accelerator that they had the option of removing the internal spring, thereby

placing the device outside the classification of machinegun and allowing the possessor

to retain the device in lieu of destroying or surrendering the device.




                                            4
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19       Page 5 of 13 PageID 5



      18.    Between 2008 and 2017 the ATF also issued multiple classification

decisions concluding that certain other bump-stock-type devices, that did not rely on

springs, were not machineguns. The ATF determined that semiautomatic firearms

modified with these bump-stocks did not fire “automatically,” and were thus not

“machineguns,” because the devices did not rely on internal springs or similar

mechanical parts to channel recoil energy.

      19.    The ATF classified these bumps-stock devices as firearm parts which

are not subject to regulation.

      20.    For nearly a decade, through its series of classification decisions, the

ATF expressly determined that bump-fire stocks, slide-fire devices, and devices with

certain similar characteristics are a firearm part not regulated as a firearm under

either the GCA or the NFA, and therefore not subject to federal regulation. 83 Fed.

Reg. at 66,514.

      21.    Over an eight-year period, when hundreds of thousands of citizens

purchased bump-stocks, they did so legally. There was no statutory prohibition.

Plaintiff and members of the class had legitimate investment-backed expectations in

their bump-stocks as firearm parts when they acquired the bump-stocks. Put another

way, bump-stocks were fully legal in the United States when Plaintiff paid money to

purchase his.




                                         5
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19       Page 6 of 13 PageID 6



             The Las Vegas Shooting and the Political Aftermath

      22.    On October 1, 2017, a gunman opened fire from a hotel window on a

crowd attending a Las Vegas music festival. He killed 58 people and wounded another

422, and the weapons he used were modified with bump-stocks.

      23.    As a result of the ensuing political furor over the bump-stocks, on

February 20, 2018, President Donald Trump issued a “Presidential Memorandum on

the Application of the Definition of Machinegun to ‘Bump Fire’ Stocks and Other

Similar Devices” as a response to the horrific events at the Las Vegas mass shooting.

President Trump directed his Administration to “clarify” whether bump-stocks

“should be illegal” and noted that “the Obama Administration repeatedly concluded

that particular bump stock type devices were lawful to purchase and possess.” The

President announced that he had asked his Administration “to fully review how the

Bureau of Alcohol, Tobacco, Firearms and Explosives regulates bump-fire stocks and

similar devices.” 83 Fed. Reg. at 7950.

      24.    In response to this directive, the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (“ATF”) proposed a new legislative rule banning bump-stocks under

the statutory ban on machine guns under the GCA and NFA. On March 29, 2018, the

Government published a Notice of Proposed Rulemaking (“NPR”) in the Federal

Register. 83 Fed. Reg. at 13422.

      25.    In the NPR, the ATF proposed an amendment to its regulations that

would reverse its previous determinations that bump-stocks are a firearm part and

not subject to federal regulation.



                                          6
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19         Page 7 of 13 PageID 7



                         The Government Reverses Itself

      26.    The full review mandated by President Trump culminated in the

issuance of an ATF legislative rule that broadened elements of the definition of

“machinegun” under the NFA, GCA and FOPA, such that the FOPA ban on machine

guns could reach bump-stocks.

      27.    On December 26, 2018, the ATF published its final rule in the Federal

Register, 83 FR 66514, amending 27 CFR parts 447, 478, and 479, redefining bump-

fire stocks as “machineguns” under the NFA and GCA (“the Final Rule”)

      28.    The ATF Final Rule required owners of bump-stocks to surrender their

private property to the government or destroy it. Those were the only two options.

One way or the other, Plaintiffs were permanently dispossessed of their property. The

Rule also acknowledged that ownership of the stocks before the effective date of the

Rule of March 26, 2019 was entirely legal. 83 Fed. Reg. at 66,523.

      29.    The ATF’s website expressly warned people who had lawfully obtained

the bump-stocks and lawfully owned them until the Rule went into effect that

“[c]urrent possessors of bump-stock-type devices must divest themselves of

possession as of the effective date of the final rule[.]” https://www.atf.gov/rules-and-

regulations/bump-stocks (last visited June 18, 2019).

      30.    The Final Rule was an abrupt reversal of clear ATF guidance about

bump-stocks. More than ten previous classification decisions from the ATF had

classified bump-stocks as a firearm part or accessory.




                                           7
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19         Page 8 of 13 PageID 8



      31.    The Final Rule’s reversal of the Government’s position about bump-

stock devices was unrelated to organic statutory interpretation or new technical

information about how bump-stock devices function. The Government acquired no

new information about the functionality of bump-stock devices; it simply changed its

mind about the same exact thing it had been saying was okay to purchase and possess

for nearly a decade.

      32.     The ATF was not interpreting statutory language but was instead

acting in its legislative capacity when it issued the Final Rule.

      33.    The Rule did not just take value from Plaintiffs’ property by over-

regulating it; it actually physically took the tangible property itself. Put even more

succinctly, Plaintiff’s property was not merely diminished in value, it was physically

taken from him, and he was left with nothing.

      34.    The takings analysis of a physical dispossession of personal property by

the Government is uncomplicated. The Government has a categorical duty to pay just

compensation. A physical appropriation of personal property by the government is

per se a taking that must be compensated, regardless of the public benefit the

government sought to achieve or the economic impact on the owner. Horne v.

Department of Agriculture, -- U.S. --, 135 S.Ct. 2419, 2425-27 (2015). Courts do not

balance the government’s interests against the owner’s interest. The Government’s

obligation to compensate is absolute.

      35.    The Final Rule incredibly required that previously lawful owners

destroy or surrender their device(s) without offering compensation.



                                           8
    Case 3:19-cv-01492-X Document 1 Filed 06/24/19          Page 9 of 13 PageID 9



      36.    The Final Rule’s unprecedented requirement that bump-stocks be

surrendered or destroyed effected a taking under the 5th Amendment of the United

States Constitution.

                         CLASS ACTION ALLEGATIONS

      37.    Plaintiff brings this class action lawsuit on behalf of himself and a class

of similarly situated purchasers of bump-stock devices, pursuant to Rule 23(b)(1),

23(b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

      38.    Plaintiff seeks certification of the following Class:

             All individuals or entities of the United States who purchased fewer than
             15 bump-stock devices or bump-fire devices, lawfully possessed them and
             then destroyed them as required by the Final Rule, excluding class
             counsel and agencies of the federal government.

      39.    Certification of Plaintiff’s claims for class-wide treatment is appropriate

because Plaintiff can prove the elements of his claims on a class-wide basis using the

same evidence as would be used to prove those elements in individual actions alleging

the same claims.

      40.    The members of the Class are so numerous that their individual joinder

is impracticable. According to the Government’s own statistics and publicly available

industry data, hundreds of thousands of bump-fire stocks were sold throughout the

United States, and there are in excess of 100,000 Class members. The precise number

or identification of members of the Class is presently unknown to Plaintiff, but Class

members may be notified of the pendency of this action by mail, email, Internet

postings, and/or publication.



                                           9
   Case 3:19-cv-01492-X Document 1 Filed 06/24/19        Page 10 of 13 PageID 10



      41.    Common questions of law and fact exist as to all members of the Class,

which predominate over any questions affecting only individual members of the

Class. These common questions of law or fact include, but are not limited to, the

following:

             a.     Whether the ATF’s promulgated regulation effected a taking
                    under the 5th Amendment of the United States Constitution;
             b.     Whether requiring the physical surrender of bump-stocks to the
                    ATF is a taking under the 5th Amendment of the United States
                    Constitution; and
             c.     Whether the class is entitled to just compensation and the
                    measure of the damages for the taking.

      42.    Defendant engaged in a common course of conduct giving rise to the

legal rights sought to be enforced by Plaintiff, on behalf of himself and the other

members of the Class. Similar or identical statutory law violations and injuries are

involved. Individual questions, if any, pale by comparison, in both quality and

quantity, to the numerous common questions that dominate this action.

      43.    Plaintiff’s claims are typical of the claims of the other members of the

Class because, among other things, all such claims arise out of the same regulation.

Further, the damages of each member of the Class were caused directly by

Defendant’s wrongful conduct in violation of the laws as alleged herein.

      44.    Plaintiff is an adequate Class representative because he is a member of

the Class and his interests do not conflict with the interests of the other members of

the Class he seeks to represent. Plaintiff has also retained counsel competent and

experienced in complex and class action litigation. Plaintiff and his counsel intend to

prosecute this action vigorously for the benefit of all members of the Class.



                                          10
   Case 3:19-cv-01492-X Document 1 Filed 06/24/19          Page 11 of 13 PageID 11



Accordingly, the interests of the members of the Class will be fairly and adequately

protected by Plaintiff and his counsel.

      45.    Individual class members prosecuting separate actions would create a

risk of inconsistent or varying adjudications with respect to individual class members

that would establish incompatible standards of conduct for the Government and

would be dispositive of the interests of other class members who are not parties to

this case, impairing their ability to protect their interests.

      46.    Defendant has acted or refused to act on grounds generally applicable to

Plaintiff and the other members of the Class, thereby making appropriate final

injunctive relief and declaratory relief with respect to the members of the Class as a

whole. The federal regulation was applied uniformly to all members of the Class,

affects all members of the class in the exact same way, and the resolution of any

individual class member’s claim will apply uniformly to the class as a whole.

      47.    A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this class action. The damages or other financial

detriment suffered by Plaintiff and the other members of the Class are relatively

small compared to the burden and expense that would be required to individually

litigate their claims against Defendant, so it would be impracticable for members of

the Class to individually seek redress for Defendant’s wrongful conduct. Even if Class

members could afford individual litigation, the court system could not. Individualized

litigation creates a potential for inconsistent or contradictory judgments and



                                            11
   Case 3:19-cv-01492-X Document 1 Filed 06/24/19         Page 12 of 13 PageID 12



increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties, and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by

a single court.

     CLAIM FOR RELIEF: TAKING UNDER THE FIFTH AMENDMENT

      48.    Plaintiff brings this case under the Fifth Amendment of the United

States Constitution, which provides “nor shall private property be taken for public

use, without just compensation[,]” and the Little Tucker Act, 28 U.S.C. § 1346(a),

which grants original jurisdiction to the district courts for any “civil action or claim

against the United States, not exceeding $10,000 in amount” founded upon the

Constitution.

      49.    The Government physically took property from each class member who

lawfully purchased and possessed a bump-stock and surrendered it to the

Government or destroyed it per the Government’s directive that “any method of

destruction must render the device so that it is not readily restorable to a firing

condition or is otherwise reduced to scrap.” Plaintiff and the class are entitled to the

just compensation for the taking of their property.

      50.    A federal law or regulation that requires previously lawful owners of

property to destroy or surrender said property, without just compensation, is

unprecedented in the history of the United States.

      51.    Unlike individual states, the federal government does not have a

plenary police power.



                                          12
   Case 3:19-cv-01492-X Document 1 Filed 06/24/19          Page 13 of 13 PageID 13



      52.    The ATF took Plaintiffs’ property for a public purpose.

      53.    The ATF’s actions are attributable to the United States.

      54.    The United States government has not provided Plaintiff and the class

with any compensation for the taking of their property.

                               PRAYER FOR RELIEF

      Plaintiff requests that the Court:

      A.     Certify this case as a class action under Federal Rule of Civil Procedure

23(b)(1), 23(b)(2) and 23(b)(3);

      B.     Declare that the Government’s action requiring surrender or destruction

of the bump-stocks constituted a physical taking of private property;

      C.     Award monetary relief for all class members;

      D.     Award Plaintiff and his attorneys their costs, expenses and attorneys’

fees under 28 U.S.C. § 2412 and/or from a common fund; and

      E.     Award all other appropriate relief.


                                                Respectfully Submitted,

                                                By: _/s/ Sara E. Coopwood_________
                                                Sara E. Coopwood
                                                Flint Law Firm, LLC
                                                3838 Oak Lawn Avenue, Suite 1000
                                                Dallas, Texas 75219
                                                T: (618) 288-4777 F: (618) 288-2864
                                                scoopwood@flintlaw.com



Dated: June 24, 2019                            Attorneys for Plaintiff




                                           13
